internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-119934-02 date date re parent distributing controlled subsidiary a federal act federal commission state commission continuing guarantee date date date dear this letter responds to your letter dated date requesting rulings regarding our prior letter_ruling dated date the prior letter_ruling additional information was submitted in letters dated april june june july july july and date the information submitted for our review is summarized below capitalized terms not defined in this letter retain the meanings assigned to them in the prior letter_ruling the prior letter_ruling addresses a proposed distribution by distributing to its shareholders of all of its stock of controlled the distribution under sec_368 and sec_355 of the internal_revenue_code and certain related transactions including the issuance by controlled of a portion of its stock to the public the controlled ipo the controlled ipo took place on date in the prior letter_ruling parent represented that the distribution was to occur by date this representation was based in part upon the length of time it was expected to take the federal commission to grant distributing an exemption an exemption to certain federal registration and reporting requirements under the federal act or to otherwise permit distributing to register under the federal act the steps in the transaction set forth in the prior letter_ruling were structured and sequenced to comply with requirements of the federal commission in enforcing the federal act as well as requirements of the state commission and obligations which parent and its subsidiaries have under certain outstanding financial arrangements after the date of the prior letter_ruling certain unanticipated financial and economic events occurred which delayed the federal commission’s review of distributing’s request to be granted an exemption or to otherwise be permitted to register under the federal act on date the federal commission permitted distributing to register under the federal act in addition at the time of the prior letter_ruling certain guarantee arrangements the guarantees existed whereby subsidiary a a subsidiary of distributing both before and after the distribution served as guarantor with respect to the obligations of controlled and certain controlled_subsidiaries it was expected that subsidiary a would be released from all of the guarantees on or before the distribution however while subsidiary a has been released from most of the guarantees a continuing guarantee remains it is uncertain whether subsidiary a will be released from any or all of the continuing guarantee before the distribution prior to the distribution controlled will endeavor to procure the release of subsidiary a and substitute controlled as a replacement guarantor with respect to the continuing guarantee however if controlled is not successful in obtaining all of the necessary consents controlled has agreed to provide a letter_of_credit the letter_of_credit to subsidiary a in an amount equal to the maximum potential liability subsidiary a has as guarantor under the continuing guarantee controlled will continue to provide the letter_of_credit to the extent of and for so long as subsidiary a is subject_to any potential liability in its capacity as guarantor under the continuing guarantee since the date of the prior letter_ruling the financial statements submitted by parent and controlled in connection with the prior letter_ruling have been amended and such amended financial statements have been submitted for our review in connection with its request for a supplemental ruling the taxpayer has made the following representations a except for the representations set forth in paragraphs m and s in the prior letter_ruling which has been modified as set forth below all the representations in the prior letter_ruling remain true and correct b representation s of the prior letter_ruling is modified to read as follows the distribution will occur no later than the last day of the sixth month beginning after the receipt of this supplemental letter_ruling c representation m of the prior letter_ruling is modified to read as follows except for i certain obligations arising under regulatory requirements ii certain debts which are expected to be repaid prior to the distribution iii certain guarantees by subsidiary a of various obligations of controlled and its subsidiaries which were entered into before the distribution and which cannot feasibly be released on or before the distribution and iv obligations which may arise under service agreements entered into among parent distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities based solely on the information submitted and the representations set forth above we rule as follows provided the distribution is completed no later than the last day of the sixth month beginning after the taxpayer’s receipt of this supplemental letter_ruling the delay in the distribution will have no effect on the rulings contained in the prior letter_ruling and such rulings will remain in full force and effect the fact that subsidiary a continues to serve as guarantor with respect to the continuing guarantee after the distribution will have no effect on the rulings contained in the prior letter_ruling no opinion is expressed about the tax treatment of the proposed transaction under provisions of the code and regulations other than those expressed in the prior letter_ruling or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling or those rulings set forth in the prior letter_ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely yours associate chief_counsel corporate cc by _________________________________ michael j wilder senior technician reviewer branch
